Order filed November 9, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00952-CR
                                   ____________

                        GERALD ALLEN PERRY, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 180th District Court
                              Harris County, Texas
                          Trial Court Cause No. 607922


                                       ORDER

      On October 8, 2012, appellant filed a notice of appeal from the trial court’s order
purportedly signed September 13, 2012, and the appeal was assigned to this court. A
related case was previously filed in the Court of Appeals for the First District of Texas
under case number 01-93-00207-CR.

      It is ORDERED that the appeal docketed under this court’s appellate case number
14-12-00952-CR is TRANSFERRED to the Court of Appeals for the First District of
Texas pursuant to Local Rule 1.5. See 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk
of this Court is directed to transfer all papers filed in the case, and certify all Orders
made, to the Court of Appeals for the First District of Texas.



                                      PER CURIAM




                                             2